                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division

EDWARD L. WIGGINS,                            )
                                              )
       Plaintiff,                             )
                                              )
V.                                            )            Civil Action No. 3:17CV840-HEH
                                              )
CORRECTIONAL OFFICER                          )
JOHNSON,                                      )
                                              )
       Defendant.                             )

                               MEMORANDUM OPINION
                               (Denying Rule 60(b) Motion)

       Edward L. Wiggins, a Virginia inmate proceeding prose and informa pauperis,

submitted this civil action pursuant to 42 U.S.C. § 1983. By Memorandum Opinion and

Order entered on August 20, 2018, the Court dismissed the action with prejudice because

Wiggins fail[ed] to allege facts indicating that Officer Johnson's actions violated his

constitutional rights. (ECF Nos. 14, 15.) On March 18, 2019, the United States Court of

Appeals affirmed this Court's dismissal of the action with prejudice. (ECF Nos. 18, 19.)

On June 5, 2019, Wiggins submitted a document entitled, "1983 Civil Rights Action To

be Reheard Plaintiff Brief Preliminary Statement To Proceed." (ECF No. 24.) In the

body of the submission, Wiggins states that he seeks relief under "§ 1983" and Federal

Rule of Civil Procedure 60(b) ("Rule 60(b) Motion"). 1



1
  The Court cannot read the letters or numbers contained in the parentheses after "Rule 60(b)."
(Id. at 1.) However, as discussed later, it is ultimately ofno import what Wiggins writes because
he is not truly seeking reconsideration of the Court's dismissal of the action.
       Federal Rule of Civil Procedure 60(b) allows a court to "relieve a party ... from a

final judgment, order, or proceeding." Fed. R. Civ. P. 60(b). It is an extraordinary

remedy requiring a showing of exceptional circumstances. Mayfield v. Nat 'l Ass 'n for

Stock Car Auto Racing, Inc., 674 F.3d 369, 378 (4th Cir. 2012) (citing Ackermann v.

United States, 340 U.S. 193,202 (1950)). The party seeking relief under Rule 60(b)

"must make a threshold showing of timeliness, 'a meritorious claim or defense,' and lack

of unfair prejudice to the opposing party .... " Coleman v. Jabe, 633 F. App'x 119, 120

(4th Cir. 2016) (quoting Aikens v. Ingram, 652 F.3d 496,501 (4th Cir. 2011)). A party

must also demonstrate "exceptional circumstances." Dowell v. State Farm Fire & Cas.

Auto. Ins. Co., 993 F.2d 46, 48 (4th Cir. 1993) (quoting Werner v. Carbo, 731 F.2d 204,

207 (4th Cir. 1984)). After a party satisfies this threshold showing, "he [or she] then

must satisfy one of the six specific sections of Rule 60(b)." Id. (quoting Werner, 731

F.2d at 207).

       Although Wiggins identifies his action as brought pursuant to Rule 60(b) in one

sentence on the first page, he truly fails to seek reconsideration of the Court's dismissal

of this action. Rather, Wiggins simply presents his claims against Defendant Johnson as

if this were a new civil action, not an action that the Court already dismissed. Wiggins

fails to identify any ground upon which the Court could grant Rule 60(b) relief.

Accordingly, Wiggins's Rule 60(b) will be denied. 2


2
 Even if Wiggins had asserted a ground for Rule 60(b) relief, his motion would nevertheless be
untimely. Wiggins was required to file his motion within a reasonable time after the entry of the
August 20, 2018 Memorandum Opinion and Order. Fed. R. Civ. P. 60(c)(l) ("A motion under
Rule 60(b) must be made within a reasonable time-and for reasons (1), (2), and (3) no more

                                                2
       An appropriate Order will accompany this Memorandum Opinion.


                                                               Isl
                                     HENRY E. HUDSON
Date: fk.-t. 2.,, 2011               SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia




than a year after the entry of the judgment or order or the date of the proceeding."). Wiggins' s
Rule 60(b)(6) Motion, filed more than nine months after the entry of the challenged judgment,
was not filed in a reasonable time. See Mclawhorn v. John W Daniel & Co., Inc., 924 F.2d 535,
538 (4th Cir. 1991) ("We have held on several occasions that a Rule 60(b) motion is not timely
brought when it is made three to four months after the original judgment and no valid reason is
given for the delay." (citing Cent. Operating Co. v. Util. Workers ofAm., 491 F.2d 245 (4th Cir.
1974); Consol. Masonry & Fireproofing, Inc. v. Wagman Constr. Corp., 383 F.2d 249 (4th Cir.
1967))).

                                               3
